                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 19-00043-HWV
Cheyann R. Miller                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-1                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 16, 2019
                                      Form ID: fnldecac                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2019.
db              Cheyann R. Miller,   2430 Catherine St,   York, PA 17408-4706

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2019 at the address(es) listed below:
              Kevin S Frankel   on behalf of Creditor    Nationstar Mortgage LLC D/B/A Mr. Cooper pa-bk@logs.com
              Richard J Gromen, Jr   on behalf of Debtor 1 Cheyann R. Miller grolawbky@aol.com
              Steven M. Carr (Trustee)    carrtrustee@yahoo.com, pa31@ecfcbis.com
              United States Trustee    ustpregion03.ha.ecf@usdoj.gov
                                                                                             TOTAL: 4




        Case 1:19-bk-00043-HWV Doc 25 Filed 04/18/19 Entered 04/19/19 00:47:16                                                 Desc
                             Imaged Certificate of Notice Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Cheyann R. Miller,                                          Chapter          7

                   Debtor 1
                                                            Case No.         1:19−bk−00043−HWV


Social Security No.:
                              xxx−xx−4914
Employer's Tax I.D. No.:




                                             FINAL DECREE

The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

                                             Steven M. Carr (Trustee)


is discharged as trustee of the estate of the above named debtor(s); and the chapter 7 case of the above named
debtor(s) is closed.


                                                           BY THE COURT
Dated: April 15, 2019                                      By the Court,




                                                           Honorable Henry W. Van Eck
                                                           United States Bankruptcy Judge
                                                           By: AutoDocketer, Deputy Clerk

fnldecac (05/18)




   Case 1:19-bk-00043-HWV Doc 25 Filed 04/18/19 Entered 04/19/19 00:47:16                                    Desc
                        Imaged Certificate of Notice Page 2 of 2
